13-3091-cr
United States v. Sealed Defendant 1



                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S
LOCAL RULE 32.1.1.   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").      A PARTY
CITING TO A SUMMARY O RDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
       th
the 24    day of April, two thousand fourteen.

PRESENT:    JOHN M. WALKER, JR.,
            DENNY CHIN,
            CHRISTOPHER F. DRONEY,
                      Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
                    Appellee,

                        -v-                               13-3091-cr

SEALED DEFENDANT 1,
                        Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLEE:                         Andrew Bauer, Brent S. Wible,
                                      Assistant United States Attorneys,
                                      for Preet Bharara, United States
                                      Attorney for the Southern District
                                      of New York, New York, New York.

FOR DEFENDANT-APPELLANT:              George R. Goltzer, Ying Stafford,
                                      New York, New York.

            Appeal from the United States District Court for the

Southern District of New York (Ramos, J.).

            UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.
          On December 18, 2012, defendant-appellant Sealed

Defendant 1 ("TW") was charged with acts of juvenile delinquency:

attempting to commit a Hobbs Act robbery, in violation of 18

U.S.C. §§ 1951 and 1952, and causing the death of another through

the use of a firearm during and in relation to that offense, in

violation of 18 U.S.C. §§ 924(j)(1) and 924(j)(2).     TW appeals

from an oral order of the district court issued on August 2,

2013, granting the government's motion pursuant to 18 U.S.C. §

5032 to transfer TW's case to adult status.     We assume the

parties' familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

          TW argues that the district court abused its discretion

in granting the government's motion.    In particular, he contends

that the district court failed to properly account for his

potential for rehabilitation.    We disagree.

           After a motion by the Attorney General, a district

court may transfer a qualified juvenile to adult status in the

interest of justice.    See 18 U.S.C. § 5032.   In determining

whether transfer is appropriate, the district court must consider

six factors: "(1) the juvenile's age and social background; (2)

the nature of the offense alleged; (3) the nature and extent of

any prior delinquency record; (4) present psychological maturity

and intellectual development; (5) the juvenile's response to past

treatment efforts and the nature of those efforts; and (6)

available programs that are designed to treat the juvenile's

behavior problems."    United States v. Nelson, 68 F.3d 583, 588

(2d Cir. 1995).   The factors "need not be accorded equal weight


                                 -2-
by the district court, which may balance [them] in any way that

seems appropriate to it."   Id.    As the "decision of the district

court is a discretionary one," we will not disturb it "except

upon our finding of an abuse of discretion."     Id.

           We find no such abuse in this case.    The district court

made careful findings with respect to each of the six statutory

factors and concluded that most warranted transfer.

Specifically, TW was just three months shy of his eighteenth

birthday when he allegedly committed the offense and twenty years

old at the time of the transfer hearing; the crimes TW allegedly

participated in were part of "an inherently lethal plan" and

constituted a "very serious offense" (App. at 99-100); TW had

been arrested for conduct suggesting that he participated in

drug-related activities in the past; TW's behavior since he

allegedly committed the crimes supported his present maturity and

intellectual development; and while TW responded well to periods

during which he was supervised after his arrests in the past, the

district court found that "the beneficial effects of the

supervised periods of rehabilitation had long since dissipated."

(Id. at 105-06).   Moreover, contrary to TW's suggestion

otherwise, the district court gave careful consideration to his

rehabilitative potential and concluded that while TW "may be

rehabilitatable," "the extent to which he is rehabilitatable is

not sufficient to warrant keeping him as a juvenile."      (Id. at

109).   In light of all the factors, the district court reasonably

concluded that transfer was appropriate.




                                  -3-
          We have considered TW's remaining arguments and

conclude they are without merit.     For the foregoing reasons, we

AFFIRM the order of the district court.


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               -4-